Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. (US 8,721,222) in view of Smith et al. (US 4,121,529).
Regarding claim 1, Mebarkia discloses a method for controlling buckling in subsea pipelines, comprising the steps of: providing a subsea pipeline (conduit 20) on a seafloor (seabed 3), the subsea pipeline having an initial as-laid position; identifying a plurality of spaced-apart sections of the subsea pipeline suitable for controlled buckling; installing a buoyancy element (buoyancy modules 400) at each 
Regarding claim 2, Mebarkia teaches a buoyant condition is achieved with the set of buoyancy modules selected to support a percentage of the in-service weight of the section of the plurality of spaced-apart sections of the subsea pipeline at the seafloor (Fig. 6). Mebarkia fails to explicitly teach the neutrally buoyant condition is achieved with a set of buoyancy modules selected to support 80 to 100% of an in-service weight of the section of the subsea pipeline at the seafloor. Examiner takes the position that the specific percentage of an in- service weight of the section of the pipeline lacks criticality in the claims and it would have been obvious to have adjusted the buoyancy modules as taught by Mebarkia to support 80 to 100% of an in-service weight of the section of the subsea pipeline at the seafloor to maintain the pipeline at a particular distance above the seafloor thereby reducing stress imposed on the pipeline. 
Regarding claim 3, Mebarkia fails to disclose the subsea pipeline is deployed on the seafloor at a depth in a range from 5,000 to 15,000 ft. Smith teaches the subsea pipeline is deployed on the seafloor at a depth in a range from 5,000 to 15,000 ft (the buoyancy system as taught by Smith has no depth limitations and can handle pipe in water of 10,000 ft depth) (col. 3, lines 22 - 24). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the depth in a range from 5,000 to 15,000 ft as taught by Smith to allow the apparatus and associated buoyancy modules to be used in a wide range of water depths. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).
Regarding claims 7 - 9, Mebarkia fails to disclose the set of buoyancy modules has from 3 to 7 buoyancy modules. Smith teaches a set of buoyancy modules (12) has 3 buoyancy modules (see the 
Regarding claim 10, Mebarkia in view of Smith discloses all of the claim limitations except the set of buoyancy modules has 5 buoyancy modules. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy modules as disclosed above to include 5 buoyancy modules as a design consideration within the skill of the art to provide the subsea pipeline with neutral buoyancy at a predetermined depth.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, Mebarkia fails to disclose each buoyancy module in the set of buoyancy modules is installed in a spaced-apart relationship at a center-to-center distance in a range of from 40 to 100 feet (12 to 30 m). Smith teaches each buoyancy module in the set of buoyancy modules is installed in a spaced-apart relationship at a center-to-center distance in a range of from 40 to 100 feet (50 feet, 100 feet) (col. 10, lines 22 - 24) to minimize the number of buoyancy modules required to provide a predetermined amount of buoyancy at a specific depth. Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).

Regarding claim 13, Mebarkia fails to disclose each buoyancy module in the set of buoyancy modules is vertically oriented relative to the pipeline. Smith teaches each buoyancy module (12) in the set of buoyancy modules is vertically oriented relative to the pipeline (P) (Fig. 8). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the buoyancy module as disclosed above with the vertical orientation of each of the buoyancy modules as taught by Smith to improve the ease with which buoyancy modules can be added or removed from each set of buoyancy modules.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Matthews, Jr. (US 3,690,111). Mebarkia in view of Smith discloses all of the claim limitations except the spaced-apart sections of the subsea pipeline are spaced at a center-to-center distance in a range of from 2,500 to 4,500 feet. Matthews teaches a section of subsea pipeline is has a length in a range from 2,500 to 4,500 feet (about 300 to about 3,000 feet or more in length) (col. 4, lines 30 - 31). Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2d 997, 156 USPQ 679 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Mohan et al. (US 2006/0127622). Mebarkia in view of Smith discloses all of the claim limitations except the subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (35 to 140 MPa) and temperatures in a range of from 300F to 400F (150°C to 200°C). Mohan teaches a subsea pipeline is subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and temperatures in a range of from 300F to 400F (350 degree F to 400 degree F) (paragraph 0090). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the subsea pipeline subjected to pressures in a range of from 5,000 to 20,000 psi (up to 20,000 psi) and 300F to 400F (350 degree F to 400 degree F) as taught by Mohan so that the pipeline can withstand conditions encountered in harsh environments.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mebarkia et al. in view of Smith et al. as applied to claim 1 above, and further in view of Cristinelis et al. (US 8,961,071). Mebarkia in view of Smith discloses all of the claim limitations except the set of buoyancy modules is installed using an underwater vehicle. Cristinelis teaches the set of buoyancy modules is installed using an underwater vehicle (ROV; remotely operated vehicle) (col. 8, lines 60 - 62). Mebarkia in view of Smith is silent as to how the set of buoyancy modules is installed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method .
Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Mebarkia fails to teach "installing a set of buoyancy modules at each spaced-apart section, each buoyancy module in the set of buoyancy modules installed in a spaced-apart relationship; wherein the set of buoyancy modules is selected to support an in-service weight of a section of the plurality of the spaced-apart sections of the subsea pipeline in a neutrally buoyant condition at the seafloor; whereby any buckling caused by thermal expansion of the subsea pipeline is distributed to two or more of the spaced-apart sections, causing the two or more spaced-apart sections to deflect laterally along the seafloor outwardly from the initial as-laid position".  Examiner replies that Fig. 6 of Mebarkia teaches a set of buoyancy modules (400) installed in a spaced-apart relationship to support an in-service weight of a section of the plurality of spaced-apart sections of the pipeline in a neutrally buoyant condition (Fig. 6 illustrates the pipeline 20 is held in a horizontal orientation, which would obviously require a neutrally buoyant condition) at the seafloor (3).  Mebarkia also teaches an apparatus comprising a rolling module and a plurality of buoyancy modules allowing the pipeline to deform laterally in a controlled manner in response to thermal expansion (col. 3, lines 34 - 46). Examiner maintains the position that any buckling caused by thermal expansion of the subsea pipeline is distributed to two or more of the spaced-apart sections adjacent the buoyancy modules, causing the two or more spaced-apart sections to deflect laterally along the seafloor outwardly from the initial as-laid position as the rolling module is deflected laterally.
Applicant argues that the buoyancy system as taught by Smith is used for controlling the descent and ascent of an object such as a pipeline and the buoyancy system as taught by Smith is not .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/14/2022